Appeal from a judgment of the County Court of Rensselaer County, rendered May 6, 1976, convicting defendant on his plea of guilty of the crime of attempted criminal possession of a forged instrument in the second degree. Defendant was indicted on a charge of criminal possession of a forged instrument in the second degree, a class D felony. His plea of guilty to a reduced charge was entered in full satisfaction of that indictment as well as several other felony charges which were then pending against him in Rensselaer County. Before accepting his plea, the court advised defendant that he would likely receive an indeterminate term of imprisonment with a maximum term of three years. Although the subsequent presentence report recommended five years’ probation, the court imposed the indicated prison term. Defendant limits his appeal to claims that the sentence was harsh and excessive and that it was actually determined prior to the receipt of a presentence report contrary to law (CPL 390.20, subd 1). Neither contention possesses any merit. The record reveals that the sentence was imposed only after full consideration of the present circumstance of the defendant, his prior record and receipt of the report from the Rensselaer County Probation Department. Defendant was ably represented by counsel throughout the proceeding and we are unable to say the length of the sentence exceeded the proper bounds of discretion (People v Selikoff, 35 NY2d 227; People v Dittmar, 41 AD2d 788). Judgment affirmed. Koreman, P. J., Sweeney, Kane, Mahoney and Main, JJ., concur.